DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8, 14 and 15 are drawn to a system and method for the production of a non-ribosomal peptide synthases (NRPS), wherein the system comprises at least one, preferably two, NRPS eXchange Units (XU2.0.) each specific for a different or identical amino acid X for assembling an NRPS, and wherein the XU2.0 comprises at least one partial condensation (C)- or partial condensation/epimerization(C/E)-domain selected from the group consisting of a condensation-domain acceptor site subdomain (CAsub) specific for a given amino acid X, a con-
densation/epimerization-domain acceptor site subdomain (C/EAsub) specific for a given amino acid X, a condensation-domain donor site subdomain (CDsub) specific for a given amino acid X and a condensation/epimerization-domain donor site subdomain (C/EDsub) specific for a given amino acid X.

Group II, claim(s) 9 is, drawn to an isolated nucleic acid, comprising a partial non-ribosomal peptide synthases (NRPS) condensation (C)-domain sequence or _ partial NRPS _ condensation/epimerization(C/E)-domain sequence, wherein said sequence encodes for at least a partial C or C/E domain comprising a C or C/E domain donor or acceptor site, but does not encode for a partial or full-length C or C/E domain comprising a functionally connected donor and acceptor site.

Group III, claims 10-13 are drawn to a library of nucleic acid molecules, wherein the library comprises at least two or more nucleic acid constructs each encoding a NRPS eXchange Unit (XU2.0) having an amino acid specificity X, and wherein the XU2.0. comprises at least one partial condensation (C)- or partial condensation/epimerization(C/E)-domain selected from the group consisting of a condensation-domain acceptor site subdomain (CAsub) having an amino
acid specificity X, a condensation/epimerization-domain acceptor site subdomain (C/EAsub) having an amino acid specificity X, a condensation-domain donor site subdomain (CDsub) having an amino acid specificity X and a condensation/epimerization domain donor site subdomain (C/EDsub) having an amino acid specificity X.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	Group I -III lack unity of invention because even though the inventions of these groups require the technical feature of encompassing  a system and method for the production of a non-2.0.) each specific for a different or identical amino acid X for assembling an NRPS, and wherein the XU2.0 comprises at least one partial condensation (C)- or partial condensation/epimerization(C/E)-domain selected from the group consisting of a condensation-domain acceptor site subdomain (CAsub) specific for a given amino acid X, a condensation/epimerization-domain acceptor site subdomain (C/EAsub) specific for a given amino acid X, a condensation-domain donor site subdomain (CDsub) specific for a given amino acid X and a condensation/epimerization-domain donor site subdomain (C/EDsub) specific for a given amino acid X, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kenan Bozhuyuk et al: ("De novo design and engineering of non-ribosomal peptide synthetases", NATURE CHEMISTRY, vol. 10, no. 3, 11 December 2017 (2017-12-11), pages 275-281). 
	Kenan Bozhuyuk et al's teaching encompasses a native or natural NRPSs that comprises both the donor and acceptor sub-domains within the C-domain of the NRPSs.  The fact that claim 1 does not require both the donor and acceptor sub-domains be separated by A-T renders said claim not novel or non-obvious over the natural NRPSs or the NRPSs of Bozhuyuk et al.
	Therefore the technical features encompassed do not contribute over the teachings of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1656                                                                                                                                                                                            	August 12, 2021